OPINION
{¶ 1} Our review of the docket and record in this matter indicates the court referred this matter to a magistrate. On April 11, 2005, the magistrate signed a judgment entry dismissing the case. There is no place on the document for the trial court to adopt the judgment as its own. Appellant attached this judgment entry to its notice of appeal.
 {¶ 2} Neither party objected to the magistrate's decision. The docket has an entry dated April 14, 2005, which states "je set forth Case Dismissed. Case to clerks-sb". There is no document corresponding to this entry in the record, and nothing demonstrating the trial court reviewed and adopted the magistrate's decision.
 {¶ 3} This court has jurisdiction to hear appeals only from final appealable orders, see Section 3, Article IV., of the Ohio Constitution and R.C. 2505.02. Civ. R. 53 (E)(4)(a) provides the magistrate's decision is effective when adopted by the court. We find the judgment appealed from is not a final appealable judgment, and we have no jurisdiction to review this matter.
 {¶ 4} The case is dismissed.
Gwin, J., Wise, P.J., and Edwards, J., concur
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the appeal is dismissed for lack of jurisdiction.